MEMORANDUM **
Respondent’s unopposed motion to dismiss this petition for review for lack of *813jurisdiction is granted. See 8 U.S.C. § 1252(a)(1); Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.2002) (order) (dismissing petition for review for lack of jurisdiction where Board of Immigration Appeals granted motion to reopen).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.